Name: 76/34/EEC: Commission Decision of 12 December 1975 authorizing the Kingdom of Denmark to waive the provisions relating to the wrapping of beef quarters subject to intervention measures (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1976-01-14

 Avis juridique important|31976D003476/34/EEC: Commission Decision of 12 December 1975 authorizing the Kingdom of Denmark to waive the provisions relating to the wrapping of beef quarters subject to intervention measures (Only the Danish text is authentic) Official Journal L 007 , 14/01/1976 P. 0018 - 0018++++ ( 1 ) OJ N L 148 , 28 . 6 . 1968 , P . 24 . ( 2 ) OJ N L 195 , 18 . 7 . 1974 , P . 14 . ( 3 ) OJ N L 193 , 14 . 7 . 1973 , P . 18 . ( 4 ) OJ N L 254 , 1 . 10 . 1975 , P . 41 . COMMISSION DECISION OF 12 DECEMBER 1975 AUTHORIZING THE KINGDOM OF DENMARK TO WAIVE THE PROVISIONS RELATING TO THE WRAPPING OF BEEF QUARTERS SUBJECT TO INTERVENTION MEASURES ( ONLY THE DANISH TEXT IS AUTHENTIC ) ( 76/34/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) N 805/68 OF 27 JUNE 1968 ON THE COMMON ORGANIZATION OF THE MARKET IN BEEF AND VEAL ( 1 ) , AS LAST AMENDED BY REGULATION ( EEC ) N 1855/74 ( 2 ) , AND IN PARTICULAR ARTICLE 6 ( 5 ) THEREOF , WHEREAS THE SECOND SUBPARAGRAPH OF ARTICLE 4 ( 2 ) OF COMMISSION REGULATION ( EEC ) N 1896/73 OF 13 JULY 1973 ON DETAILED RULES FOR THE APPLICATION OF INTERVENTION MEASURES ON THE MARKET IN BEEF AND VEAL ( 3 ) , AS LAST AMENDED BY REGULATION ( EEC ) N 2500/75 ( 4 ) , LAYS DOWN THE WRAPPING REQUIREMENTS FOR MEAT IN QUARTERS SUBJECT TO INTERVENTION MEASURES ; WHEREAS THE SAME SUBPARAGRAPH PROVIDES THAT MEMBER STATES MAY BE AUTHORIZED TO USE WRAPPINGS OTHER THAN POLYTHENE AND COTTON ( STOCKINETTE ) COVERINGS WHERE NECESSARY ; WHEREAS THE KINGDOM OF DENMARK HAS REQUESTED AUTHORIZATION TO USE A WRAPPING COMPRISING A SINGLE COTTON ( STOCKINETTE ) COVERING OF HIGHER QUALITY ; WHEREAS THIS WRAPPING CAN BE CONSIDERED AS EQUIVALENT TO THE NORMAL WRAPPING PROVIDED FOR IN REGULATION ( EEC ) N 1896/73 ; THE KINGDOM OF DENMARK SHOULD THEREFORE BE AUTHORIZED TO WAIVE THE PROVISIONS OF THE FIRST SENTENCE OF THE SECOND SUBPARAGRAPH OF ARTICLE 4 ( 2 ) OF REGULATION ( EEC ) N 1896/73 ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE MANAGEMENT COMMITTEE FOR BEEF AND VEAL , HAS ADOPTED THIS DECISION : ARTICLE 1 BEEF QUARTERS HELD IN INTERVENTION STORAGE IN THE KINGDOM OF DENMARK MAY BE WRAPPED IN COTTON ( STOCKINETTE ) COVERINGS WHICH MEET THE FOLLOWING REQUIREMENTS : ( A ) COMPOSITION : 100 % COTTON OR A BLEND OF 50 % COTTON AND 50 % RAYON ; ( B ) QUALITY OF YARN : 26 000 M PER KG AND 100 MESHES PER 6 * 5 CM2 . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE KINGDOM OF DENMARK . DONE AT BRUSSELS , 12 DECEMBER 1975 . FOR THE COMMISSION P . J . LARDINOIS MEMBER OF THE COMMISSION